


EMPLOYMENT AGREEMENT
This Employment Agreement (“Agreement”), executed on this 4th day of November
2013, effective as of November 11, 2013 (the “Effective Date”), by and between
Vera Bradley, Inc., an Indiana corporation (the “Corporation”), and Robert
Wallstrom (“Executive”). The Corporation and Executive are referred to jointly
below as the “Parties.”
WHEREAS, the Corporation desires to employ Executive and Executive desires to
accept employment with the Corporation on the terms and conditions set forth in
this Agreement.
NOW, THEREFORE, in consideration of the employment of Executive, the mutual
terms and conditions set forth below, and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the Parties agree
as follows:
1.Employment and Duties. Executive will be employed by the Corporation in the
position of President and Chief Executive Officer. Executive will report to the
Corporation’s Board of Directors (the “Board”). Executive’s primary
responsibility will be executive management of the business and affairs of the
Corporation and its Affiliates (as defined below). Executive will have all of
the authority, duties and responsibilities commensurate with the position, and
will carry out such duties commensurate with the position as shall be assigned
from time to time by the Board, subject to applicable laws, and ethical duties.
During the Term (as defined below), Executive shall devote Executive’s
reasonable best efforts, energies and abilities and Executive’s full business
time, skill and attention to the business and affairs of the Corporation and its
Affiliates, and shall act at all times according to the highest professional
standards, for the purpose of advancing the business of the Corporation and its
Affiliates. However, Executive may devote reasonable time to activities such as
supervision of personal investments and activities involving professional,
charitable, educational, civic, religious and similar types of activities,
speaking engagements and membership on other boards of directors, provided such
activities do not interfere in any material way with the business of the
Corporation, and provided further that Executive cannot serve on a board of
directors of a publicly traded company without the written consent of the Board.
The time involved in such activities shall not be treated as vacation time.
Executive shall be entitled to keep any amounts paid to him in connection with
such activities (e.g., director fees and honoraria). Executive’s principal place
of employment will be the Corporation’s headquarters in Fort Wayne, Indiana.
During the Term, Executive also agrees to serve, if elected, as an officer and
director of any Affiliate of the Corporation. For purposes of this Agreement, an
“Affiliate” shall mean a corporation that, for purposes of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”), is a Parent or
Subsidiary of the Corporation within the meaning of Code Sections 424(e) and
424(f).
2.    Board of Directors. On the Effective Date, the Board shall elect Executive
to the Board. In accordance with the Corporation’s by-laws, the Corporation
shall nominate Executive as a director for shareholder approval at the 2014
annual meeting and at each annual meeting thereafter during the Term in which
his term as a director is due to expire.
3.    Term. Employment under this Agreement shall commence on the Effective Date
and shall expire at 5:00 p.m. E.S.T. at the end of the fiscal year ending on or
about January 31, 2017 (the “Initial Term”), unless terminated earlier pursuant
to the provisions of Sections 7, 8, 9 or 11




--------------------------------------------------------------------------------




hereof. The term of employment shall be renewed automatically for successive
fiscal year periods (each a “Renewal Term”) after the expiration of the Initial
Term, unless the Corporation provides Executive, or Executive provides the
Corporation, with written notice to the contrary at least one hundred eighty
(180) calendar days prior to the end of the Initial Term or any Renewal Term.
The Initial Term and any Renewal Terms are collectively referred to herein as
the “Term.” If either the Corporation or Executive elects not to renew the Term
of this Agreement in accordance with this Section 3 and Executive thereafter
continues in employment with the Corporation or its Affiliates, Executive shall
be employed on an at-will basis and the terms of such employment and any
subsequent termination of employment shall be subject solely to the
Corporation’s general employment practices and policies. In the event of a
“Change in Control” of the Corporation (as such term is defined in the Vera
Bradley, Inc. 2010 Equity and Incentive Plan, as amended or any successor
thereto (the “Equity Plan”)) during the Term, the Term automatically will be
extended until the later of (i) the second anniversary of the Change in Control,
or (ii) the scheduled expiration of the then-current Term.
4.    Compensation.
(a)    Base Salary. The Corporation shall pay to Executive an annual base salary
(“Base Salary”) of seven hundred fifty thousand dollars (U.S. $750,000)
effective as of the Effective Date. The Corporation will pay Executive’s Base
Salary in equal installments in accordance with the Corporation’s standard
payroll policies and schedule, subject to tax and elective withholding and
deductions. Thereafter, the Compensation Committee of the Board (the
“Committee”) shall review Executive’s performance and Base Salary annually in
January of each year, in light of competitive data, the Corporation’s
performance, and Executive’s performance, and determine whether to adjust
Executive’s Base Salary on a prospective basis, subject to Section 7(b). The
first review shall be in 2015, in accordance with the Committee’s practices.
Such adjusted annual salary then shall become Executive’s “Base Salary” for
purposes of this Agreement and shall become effective in accordance with the
same schedule as applied for all annual employee base salary changes.
(b)    Annual Bonus. Executive will be eligible for an annual cash bonus (the
“Bonus”), based on performance, and calculated as a percentage of Executive’s
Base Salary, subject to the performance goals and procedures established by the
Committee annually after consultation with Executive. Subject to the terms and
conditions of the annual cash bonus plan, Executive’s target bonus opportunity
for each fiscal year shall be one hundred percent (100%) of Base Salary and the
maximum bonus opportunity shall be two hundred percent (200%) of Base Salary.
Executive will become eligible for participation in the annual bonus plan for
the 2015 fiscal year and Executive’s guaranteed annual bonus for that fiscal
year shall be one hundred percent (100%) of Base Salary. Thereafter, the
Committee shall establish a minimum performance level each year, below which no
bonus will be paid. Actual payments under the annual bonus plan will be
determined by the Committee, in its discretion, and will be based upon the level
of achievement of the pre-established performance goals. The Bonus will be paid
at the time payment is made to other similarly situated executives of the
Corporation, but in no event later than two and one-half (2½) months after the
close of the fiscal year in which Executive becomes vested in such Bonus, and is
intended to qualify for the short-term deferral exception to Code Section 409A.
The

2

--------------------------------------------------------------------------------




Corporation may make changes to the design, vehicles and weighting of the annual
bonus plan if such changes are applicable to all executives generally.
(c)    Equity Compensation. Executive will be eligible to participate in any
long-term incentive plans, and/or equity-based compensation plans established or
maintained by the Corporation for its senior executive officers or employees,
including, but not limited to, the Equity Plan. For the Corporation’s 2015
fiscal year, the equity-based compensation grant shall have an economic value at
grant of eight hundred thousand dollars ($800,000), and shall be made as part of
the regular annual grant cycle for all executives of the Corporation (generally
in the first quarter). The Corporation may make changes to the design, vehicles
and weighting of the Equity Plan if such changes are applicable to all
executives generally.
(d)    Sign-On Award. As of the Effective Date, the Corporation shall award
Executive restricted stock units under the Equity Plan (the “Sign-On Award”).
The target number of restricted stock units under the Sign-On Award value will
be determined by dividing one million two hundred thousand dollars ($1,200,000)
by the Corporation’s closing stock price on the date of grant. Sixty percent
(60%) of the restricted stock units under the Sign-On Award shall have
performance-based vesting and forty percent (40%) of the restricted stock units
under the Sign-On Award shall vest on each of the first three anniversaries of
the Effective Date. The Sign-On Award will provide for a maximum payout of
restricted stock units equal to two hundred percent (200%) of the target amount,
based on the achievement of performance goals at the end of a three-year
performance period.
5.    Benefits.
(a)    Executive shall be entitled to the extent eligible to participate in any
benefit plans as may be adopted and modified by the Corporation from time to
time, including without limitation health, dental and medical plans, life and
disability insurance, paid vacation, holiday, and retirement plans. The benefits
available to Executive shall be no less favorable than those available to other
executives at similar levels within the organization or to the employees of the
Corporation at the location where Executive works. Benefits provided under this
Agreement shall be subject to the terms and conditions of any applicable benefit
plan, including any eligibility and vesting requirements, as such plans may be
in effect or modified by the Corporation from time to time.
(b)    Executive shall be entitled to four (4) weeks of paid vacation each year.
The maximum number of accrued vacation hours that Executive can have at any
point in time is equal to the total vacation hours earned in the last twelve
(12) months, plus one (1) week of vacation carried over from the prior twelve
(12) months of service.
(c)    The Corporation shall reimburse Executive for all reasonable and
necessary travel, business entertainment, professional membership and other
business expenses incurred by Executive in connection with the performance of
Executive’s duties under this Agreement, on a basis upon timely submission by
Executive of vouchers therefor in accordance with the Corporation’s standard
policies and procedures.

3

--------------------------------------------------------------------------------




(d)    The Corporation shall provide Executive with the following relocation
reimbursements and benefits during the Initial Term, which, except as provided
below, shall be paid or reimbursed within thirty (30) days of the date such
expenses were incurred, but in no event later than the last day of Executive’s
taxable year following the taxable year in which the expense was incurred,
provided that Executive has submitted vouchers therefor (other than the Cash
Lump Sum Bonus) in accordance with the Corporation’s standard policies and
procedures:
Relocation Assistance
Details
Temporary Living
Interim living expenses reimbursed up to $3,000 per month for the first six (6)
months of employment
Moving of Household Goods
Reimbursement prior to March 15, 2014 of costs associated with moving household
and personal effects (estimated to be approximately $25,000)
House Hunting
Reimbursement prior to March 15, 2014 of expenses relating to two (2) pre-move
house hunting trips for you and your family (estimated to be approximately
$3,000)
Home Sale/Purchase Assistance
Reimbursement of expenses to assist with sale of current (in 2014) and purchase
of new (prior to March 15, 2014) home including customary closing costs, agent
fees and base expenses associated with sale and purchase (estimated to be an
aggregate of $80,000).
Weekend Family Travel
Reimbursement prior to March 15, 2014 for weekend family travel for up to the
first eight (8) weeks following the Effective Date, to be booked pursuant to the
Corporation’s then effective travel policies
Cash Lump Sum Bonus
Lump sum cash bonus on January 15, 2014 of $80,000 to help offset taxes incurred
relative to relocation expenses and other miscellaneous expenses



The amount of expenses eligible for reimbursement under this Section 5(d),
during Executive’s taxable year may not affect the expenses eligible for
reimbursement in any other taxable year. Executive’s right to reimbursement is
not subject to liquidation or exchange for another benefit.
(e)    The Corporation will pay Executive’s reasonable attorneys’ fees incurred
to negotiate this Agreement up to twenty-five thousand dollars ($25,000).
Executive’s right to payment of legal fees under this Section 5(e) may not be
liquidated or exchanged for any other benefit.
6.    Termination by the Corporation. The Corporation may terminate Executive’s
employment during the Term:

4

--------------------------------------------------------------------------------




(a)    without Cause (as defined below) by giving Executive thirty (30) calendar
days’ prior written notice, or
(b)    for Cause (as defined below) by delivering to Executive a copy of a
resolution duly adopted by the affirmative vote of a majority of the directors
of the Board then in office at a meeting of the Board called and held for such
purpose, finding that Executive has committed an act set forth below in this
Section 6. Nothing herein shall limit Executive’s right or Executive’s
beneficiaries’ right to contest the validity or propriety of any such
determination. For purposes of this Agreement, “Cause” shall mean: (i) an
intentional act of fraud, embezzlement or theft by Executive in connection with
Executive’s duties or in the course of Executive’s employment with the
Corporation or an Affiliate; (ii) Executive’s intentional wrongful material
damage to the property of the Corporation or its Affiliates; (iii) Executive’s
intentional material breach of Section 12 hereof while Executive remains in the
employ of the Corporation or an Affiliate; (iv) an act of Gross Misconduct (as
defined below); or (v) a conviction for a misdemeanor involving moral turpitude
or a charge of a felony; and, in each case, the reasonable, good faith
determination by the Board as hereafter provided that any such act or omission
may be harmful to the Corporation or an Affiliate. For purposes of this
Agreement, “Gross Misconduct” shall mean a willful or grossly negligent act or
omission that has or will have a material and adverse impact on the business or
reputation of the Corporation or its Affiliates, or on the business of the
customers or suppliers of the Corporation or its Affiliates as such relate to
the Corporation. In addition, Executive’s employment shall be deemed to have
terminated for Cause if, based on facts and circumstances discovered after
Executive’s employment has terminated, the Board determines in reasonable good
faith, within one (1) year after Executive’s employment terminated, and after
appropriate investigation and an opportunity for Executive to be interviewed
(with or without counsel as Executive may determine) by a subcommittee of the
independent Board members or its representative, that Executive committed an act
during the Term that would have justified a termination for Cause.
7.    Termination by Executive. Executive may terminate his employment during
the Term by giving the Corporation thirty (30) calendar days’ prior written
notice; provided that, if Executive purports to terminate his employment during
the Term for Good Reason (as defined below), Executive must give the Corporation
written notice of his intent to terminate for Good Reason within sixty (60)
calendar days of the occurrence of the event that allegedly constitutes Good
Reason. The Corporation shall have a right to cure the event(s) or omission(s)
alleged to constitute Good Reason for a period of thirty (30) calendar days
after notice from Executive of his intention to terminate for Good Reason and,
if not cured, Executive may terminate his employment within one hundred twenty
(120) days of the occurrence of the event that allegedly constitutes Good
Reason. In the event of termination by notice under the first sentence of this
Section 7, the Corporation in its discretion may elect a termination date that
is earlier than the conclusion of the sixty (60) calendar day notice period, but
the termination shall still be deemed a voluntary termination by Executive with
Good Reason under this Section. “Good Reason” means the occurrence of any of the
following events without Executive’s express written consent:
(a)    The material reduction of Executive’s authorities, duties, or
responsibilities with the Corporation;

5

--------------------------------------------------------------------------------




(b)    A material reduction by the Corporation of Executive’s Base Salary, other
than a reduction approved by the Compensation Committee that similarly applies
to all Executive Vice Presidents of the Corporation, provided that such a
reduction in Base Salary shall not exceed more than ten percent (10%) from
Executive’s highest Base Salary;
(c)    A material reduction by the Corporation of Executive’s annual bonus
opportunity, other than a reduction approved by the Compensation Committee that
similarly applies to all Executive Vice Presidents of the Corporation, provided
that such a reduction in annual target bonus opportunity shall not exceed more
than ten percent (10%) from Executive’s highest target bonus opportunity;
(d)    A relocation of the offices of Executive to a place greater than
thirty-five (35) miles in distance from the current executive offices of the
Corporation in Fort Wayne, Indiana; or
(e)    Any action or inaction that constitutes a material breach by the
Corporation of this Agreement.
Notwithstanding the foregoing, any reduction in Executive’s Base Salary, annual
bonus opportunity or severance payment in anticipation of, upon or within two
(2) years following a Change in Control, shall constitute a material breach of
the terms of this Agreement. The Corporation shall have no obligations to
Executive after Executive’s last day of employment following termination of
employment under this Section, except as specifically set forth in this
Agreement or under any applicable plans, programs or arrangements of the
Corporation including, without limitation, the Corporation’s Certificate of
Incorporation or By-Laws, as either may be amended from time to time, the Equity
Plan and any agreements thereunder, and the indemnification agreement described
in Section 14.
8.    Automatic Termination. Notwithstanding the provisions of Section 3,
Executive’s employment shall automatically terminate upon Executive’s death or
upon notice from the Corporation because of Disability (as defined below) while
he remains Disabled. Executive shall be deemed to have a “Disability” for
purposes of this Agreement if Executive is unable to perform substantially, by
reason of physical or mental incapacity, Executive’s duties or obligations under
this Agreement, with or without reasonable accommodation as defined in the
Americans with Disabilities Act and implementing regulations, for a period of
one hundred and eighty (180) consecutive calendar days in any 360-calendar day
period.
9.    Term of Agreement. Any termination of Executive’s employment shall also
end the Term. For purposes of this Agreement, Executive’s employment with the
Corporation and its Affiliates shall be deemed to be terminated when Executive
has a “separation from service” within the meaning of Code Section 409A, and
references in this Agreement to termination of employment shall be deemed to
refer to such a separation from service. Upon Executive’s separation from
service for any reason, Executive shall be deemed to have resigned as of the
date of Executive’s separation from service from all offices, directorships and
fiduciary positions with the Corporation, its Affiliates, and employee benefit
plans of the Corporation unless Executive is affirmatively re-appointed or
re-elected to such position as of the date of Executive’s separation from
service.

6

--------------------------------------------------------------------------------




10.    Certain Obligations of the Corporation Following Termination of
Executive’s Employment. Following termination of Executive’s employment during
the Term under the circumstances described below, the Corporation will pay to
Executive the following compensation and provide the following benefits in
addition to any benefits to which Executive may be entitled by law in full
satisfaction and final settlement of any and all claims and demands that
Executive or the Corporation may have against the other under this Agreement:
(a)    Termination of Employment for Any Reason. In the event of Executive’s
termination of employment for any reason, the Corporation shall pay or provide
Executive (a) any unpaid Base Salary through the date of termination and (b) any
benefits (including, without limitation, any unused vacation accrued in
accordance with Section 5(b)) accrued, earned or vested, and any unreimbursed
expenses incurred, up to and including the effective date of such termination to
which Executive may be entitled under the terms of any applicable arrangement,
plan or program (collectively, the “Accrued Amounts”).
(b)    Termination Without Cause by the Corporation or for Good Reason by
Executive. If, during the Term, the Corporation terminates Executive’s
employment without Cause under Section 6(a) hereof or Executive terminates his
employment for Good Reason under Section 7 hereof and it is not on or within
twenty-four (24) months after a Change in Control, Executive shall be entitled
to the following payments and benefits, subject to Section 13:
(i)    The Accrued Amounts, as soon as reasonably practicable following the date
of termination;
(ii)    Any Bonus that has been earned in the fiscal year prior to the
employment termination that has not yet been paid, shall be payable at the time
payment is made to other similarly situated executives of the Corporation, but
in no event later than two and one-half (2½) months after the close of the year
in which Executive becomes vested in such Bonus;
(iii)    A pro rata portion of the amount of Bonus, if any, Executive would have
received pursuant to Section 4(b) for the year in which Executive’s employment
terminated (hereinafter, the “Prorated Bonus”). The Corporation shall determine
what annual Bonus, if any, Executive would have earned had he been employed
through the end of the applicable period (the “Base Incentive Amount”), in
accordance with the methods used to calculate the annual Bonus for the
Corporation’s other similarly situated executives. The pro rata portion to be
paid pursuant to this Section shall be determined by multiplying the Base
Incentive Amount by a fraction, the numerator of which is the number of calendar
days from the beginning of the applicable annual period in which the termination
occurred through the date of termination and the denominator of which is 365.
Any Prorated Bonus payment due under this Section shall be paid at the time
payment is made to other similarly situated executives of the Corporation, but
in no event later than two and one-half (2½) months after the close of the
fiscal year in which Executive would have become vested in such Bonus;

7

--------------------------------------------------------------------------------




(iv)    A lump sum payment equal to two (2) times the sum of (A) Base Salary (B)
target Bonus for the fiscal year of termination, payable within ten (10)
calendar days after Executive’s delivery to the Corporation and non-revocation
of an executed and enforceable Release, in accordance with and subject to
Section 13;
(v)    Immediate accelerated full vesting of the time-based restricted stock
units under the Sign-On Award and immediate accelerated vesting of the
time-based vesting provisions of the portion of the restricted stock units under
the Sign-On Award that are performance-based, which shall remain outstanding
pending the satisfaction (or not) of the performance-based vesting criteria;
(vi)    Monthly Cash reimbursement of Executive’s COBRA premiums (or an amount
equal to Executive’s COBRA premiums) (sufficient to cover full family health
care) for a period of eighteen (18) months following the termination of
Executive’s employment if Executive elects such COBRA coverage. The foregoing
notwithstanding, the Corporation’s obligation to reimburse described in the
preceding sentence shall cease on the date Executive becomes eligible for
coverage under another group health plan offered by a new employer of Executive
or covered under a group health plan of the employer of Executive’s spouse, in
either case, which does not impose pre-existing condition limitations on
Executive’s coverage. Nothing herein shall be construed to extend the period of
time over which COBRA continuation coverage shall be provided to Executive or
his dependents beyond that mandated by law. (The foregoing (vii) is hereinafter
referred to as the “COBRA Benefits”).
(c)    Termination by Executive Without Good Reason or by the Corporation for
Cause. If, during the Term, Executive terminates employment under Section 7(a)
hereof without Good Reason or the Corporation terminates Executive’s employment
under Section 6(b) hereof for Cause, Executive shall be entitled to no further
compensation or other benefits under this Agreement except for the Accrued
Amounts, payable in a single lump sum as soon as practicable following the date
of termination.
(d)    Death; Disability. If Executive’s employment is terminated during the
Term by reason of Executive’s death or for Disability, Executive or Executive’s
estate, as the case may be, shall be entitled to the following payments and
benefits, subject to Section 13:
(i)    The Accrued Amounts, as soon as reasonably practicable following the date
of termination. Except as provided in subsection (iv) of this paragraph 10(d),
if Executive’s employment is terminated during the Term by reason of Executive’s
death or for Disability, the treatment of any equity compensation awards held by
Executive shall be governed by the terms of the plan or agreement under which
such awards were granted;
(ii)    Any Bonus that has been earned in the fiscal year prior to the
employment termination that has not yet been paid, shall be payable at the time
payment is made to other similarly situated executives of the Corporation, but
in no

8

--------------------------------------------------------------------------------




event later than two and one-half (2½) months after the close of the year in
which Executive becomes vested in such Bonus;
(iii)    The Prorated Bonus, if any, Executive would have received for the year
in which Executive’s employment terminated, payable at the time payment is made
to other similarly situated executives of the Corporation, but in no event later
than two and one-half (2½) months after the close of the fiscal year in which
Executive’s employment terminated;
(iv)    The Sign-On Award, which shall become fully vested and non-forfeitable;
and
(v)    The COBRA Benefits.
(e)    Termination in Connection With a Change in Control. If Executive’s
employment is terminated in anticipation of, upon or within twenty-four (24)
months following a Change in Control (as defined in the Equity Plan), by the
Corporation without Cause under Section 6(a) hereof or by Executive for Good
Reason under Section 7 hereof, Executive shall be entitled to the following
payments, subject to Sections 12 and 13:
(i)    The Accrued Amounts, as soon as reasonably practicable following the date
of termination;
(ii)    Any Bonus that has been earned in the fiscal year prior to the
employment termination that has not yet been paid, shall be payable at the time
payment is made to other similarly situated executives of the Corporation, but
in no event later than two and one-half (2½) months after the close of the year
in which Executive becomes vested in such Bonus;
(iii)    The Pro Rated Bonus;
(iv)    A lump sum payment equal to two (2) times the sum of (A) Base Salary (B)
target Bonus for the fiscal year of termination, payable within ten (10)
calendar days after Executive’s delivery to the Corporation and non-revocation
of an executed and enforceable Release, in accordance with and subject to
Section 13;
(v)    In exchange for Executive’s continued compliance with the Restrictive
Covenants in Section 12 after the date of the Change in Control, an additional
lump sum payment equal to the sum of (A) Base Salary and (B) target Bonus for
the fiscal year of termination, payable after the date of termination and within
ten (10) calendar days after Executive’s delivery to the Corporation and
non-revocation of an executed and enforceable Release, in accordance with and
subject to Section 13, or, if the termination was in anticipation of a Change in
Control, payable after the date of the Change in Control and within ten (10)
calendar days after Executive’s delivery to the Corporation and non-revocation
of an executed and enforceable Release, in accordance with and subject to
Section 13; provided that, if Executive previously has delivered and not revoked
an executed and enforceable

9

--------------------------------------------------------------------------------




Release in connection with his termination of employment before the Change in
Control, the additional Release required by this clause shall only apply to the
period between the execution and delivery of an enforceable Release upon
Executive’s termination of employment and the date of the Change in Control;
(vi)    The Sign-On Award, which shall become fully vested and non-forfeitable,
provided that if termination was in anticipation of a Change in Control, the
vesting of the performance portion of the Sign-On Award shall occur on the
Change in Control;
(vii)    The COBRA Benefits; and
(viii)    Reimbursement for outplacement assistance up to a maximum amount of
$50,000, for no longer than one year.
(ix)    The treatment of any equity compensation awards held by Executive shall
be governed by the terms of the plan or agreement under which such awards were
granted.
(x)    If a Change in Control occurs and payments are made under this Section
10(e), and a final determination is made by legislation, regulation, or ruling
directed to Executive or the Corporation, by court decision, or by independent
tax counsel, that the aggregate amount of any payments made to Executive under
this Agreement and any other agreement, plan, program or policy of the
Corporation in connection with, on account of, or as a result of, such Change in
Control (“Total Payments”) will be subject to an excise tax under the provisions
of Code Section 4999, or any successor section thereof (“Excise Tax”), the Total
Payments shall be reduced (beginning with those that are exempt from Code
Section 409A) so that the maximum amount of the Total Payments (after reduction)
shall be one dollar ($1.00) less than the amount that would cause the Total
Payments to be subject to the Excise Tax; provided, however, that the Total
Payments shall only be reduced to the extent that the after-tax value of amounts
received by Executive after application of the above reduction would exceed the
after-tax value of the Total Payments received without application of such
reduction. For this purpose, the after-tax value of an amount shall be
determined taking into account all federal, state, and local income, employment,
and excise taxes applicable to such amount. In making any determination as to
whether the Total Payments would be subject to an Excise Tax, consideration
shall be given to whether any portion of the Total Payments could reasonably be
considered, based on the relevant facts and circumstances, to be reasonable
compensation for services rendered (whether before or after the consummation of
the applicable Change in Control). To the extent Total Payments must be reduced
pursuant to this Section, the Corporation, without consulting Executive, will
reduce the Total Payments to achieve the best economic benefit, and to the
extent economically equivalent, on a pro-rata basis.
(A)    In the event that upon any audit by the Internal Revenue Service, or by a
state or local taxing authority, of the Total Payments, a change

10

--------------------------------------------------------------------------------




is determined to be required in the amount of taxes paid by, or Total Payments
made to, Executive, appropriate adjustments will be made under this Agreement
such that the net amount that is payable to Executive after taking into account
the provisions of Code Section 4999 will reflect the intent of the parties as
expressed in this Section 10(e)(x). Executive shall notify the Corporation in
writing of any claim by the Internal Revenue Service that, if successful, would
require payment of an Excise Tax or an additional Excise Tax on the Total
Payments (a “Claim”). Such notification shall be given as soon as practicable
but no later than ten (10) business days after Executive is informed in writing
of such Claim and shall apprise the Corporation of the nature of such Claim and
the date on which such Claim is requested to be paid. Executive shall not pay
such Claim prior to the expiration of the thirty (30) calendar day period
following the date on which Executive gives such notice to the Corporation (or
such shorter period ending on the date that any payment of taxes with respect to
such Claim is due). If the Corporation notifies Executive in writing prior to
the expiration of such period that it desires to contest such Claim, Executive
shall: (1) give the Corporation any information reasonably requested by the
Corporation relating to such Claim, (2) take such action in connection with
contesting such Claim as the Corporation shall reasonably request in writing
from time to time, including, without limitation, accepting legal representation
with respect to such Claim by an attorney reasonably selected by the
Corporation, (3) cooperate with the Corporation in good faith in order to
contest effectively such Claim, and (4) permit the Corporation to participate in
any proceedings relating to such Claim; provided, however, that the Corporation
shall bear and pay directly all costs and expenses (including additional
interest and penalties) incurred in connection with such contest and shall
indemnify and hold Executive harmless for any Excise Tax, additional Excise Tax,
or income tax (including interest and penalties with respect thereto) imposed as
a result of such representation and payment of costs and expenses. Without
limitation on the foregoing provisions of this Section 10(e)(x)(A), the
Corporation, at its sole option, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such Claim and may, at its sole option, either direct Executive to
pay the tax claimed and sue for a refund or contest the Claim in any permissible
manner, and Executive agrees to prosecute such contest to a determination before
any administrative tribunal, in a court of initial jurisdiction and in one (1)
or more appellate courts, as the Corporation shall determine, provided, however,
that if the Corporation directs Executive to pay such Claim and sue for a
refund, the Corporation shall advance the amount of such payment to Executive on
an interest-free basis or, if such an advance is not permissible under
applicable law, pay the amount of such payment to Executive as additional
compensation, and shall indemnify and hold Executive harmless from any Excise
Tax, additional Excise Tax, or income tax (including interest or penalties with
respect thereto) imposed with respect to such advance or

11

--------------------------------------------------------------------------------




additional compensation; and further provided that any extension of the statute
of limitations relating to payment of taxes for the taxable year of Executive
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. The Corporation shall reimburse any fees and
expenses provided for under this Section 10(e)(x) on or before the last day of
Executive’s taxable year following the taxable year in which the fee or expense
was incurred, and in accordance with the other requirements of Code Section 409A
and Treasury Regulation §1.409A-3(i)(1)(v) (or any similar or successor
provisions).
(B)    If, after the receipt by Executive of an amount advanced or paid by the
Corporation pursuant to Section 10(e)(x)(A) above, Executive becomes entitled to
receive any refund with respect to such Claim, Executive shall (subject to the
Corporation’s complying with the requirements of Section 10(e)(x)(A)) promptly
pay to the Corporation the amount of such refund (together with any interest
paid or credited thereon after taxes applicable thereto). If, after the receipt
by Executive of an amount advanced by the Corporation pursuant to Section
10(e)(x)(A), a determination is made that Executive shall not be entitled to any
refund with respect to such Claim and the Corporation does not notify Executive
in writing of its intent to contest such denial of refund prior to the
expiration of sixty (60) calendar days after such determination, then such
advance shall be forgiven and shall not be required to be repaid.
(f)    Termination Following Notice of Non-Renewal. If the Term of this
Agreement expires due to Executive or the Corporation electing not to renew the
Term in accordance with Section 3, and Executive’s employment terminates within
thirty (30) days after expiration of the Term, Executive shall receive, subject
to Section 13, (i) the Accrued Amounts, as soon as reasonably practicable
following the date of termination; and (ii) any Bonus that has been earned in
the year prior to the employment termination that has not yet been paid, which
Bonus shall be payable at the time payment is made to other similarly situated
executives of the Corporation, but in no event later than two and one-half (2½)
months after the close of the year in which Executive becomes vested in such
Bonus. If the Term of this Agreement expires due to the Corporation electing not
to renew the Term, Executive also shall receive a lump sum payment equal to one
and one-half (1 ½) times the sum of (A) Base Salary (B) target Bonus for the
fiscal year then ended or, if within thirty (30) days after the end of such
fiscal year, the fiscal year last ended, payable after the date of termination
and within ten (10) calendar days after Executive’s delivery to the Corporation
and non-revocation of an executed and enforceable Release, in accordance with
and subject to Section 13.
(g)    No Mitigation or Offset. In the event of any termination of Executive’s
employment under this Section 10, Executive shall be under no obligation to seek
other employment or otherwise mitigate his damages, and there shall be no offset
against amounts due to Executive under this Agreement on account of any
remuneration or benefit attributable

12

--------------------------------------------------------------------------------




to any subsequent employment obtained by Executive, except as provided in
Sections 10(b)(vii), 10(d)(v), 10(e)(vii), and 10(f)(v).
(h)    Compensation Recovery Policy. Notwithstanding any provision in this
Agreement to the contrary, payments under this Agreement will be subject to any
Compensation Recovery Policy established by the Corporation and amended from
time to time.
11.    Nature of Payments. Upon termination of employment pursuant to Sections
6, 7, 8, 9, or 10, Executive will be released from any duties and obligations to
the Corporation set forth in this Agreement (except the duties and obligations
under the Restrictive Covenants as set forth in Section 12 hereof and the
obligation under Sections 13 and 22) and the obligations of the Corporation to
Executive under this Agreement will be as set forth in Section 10.
12.    Restrictive Covenants.
(a)    Executive understands the global nature of the Corporation’s businesses
and the effort the Corporation undertakes to develop and protect its business,
goodwill, confidential information and competitive advantage. Accordingly,
Executive recognizes and agrees that the scope and duration of the restrictions
described in this Section 12 are reasonable and necessary to protect the
legitimate business interests of the Corporation. All payments and benefits to
Executive under this Agreement are conditioned expressly on Executive’s
compliance with each of the provisions of this Section 12. During the period of
Executive’s employment and for a period of two (2) years following Executive’s
termination of employment for any reason, Executive shall not:
(i)    singly, jointly, or in any other capacity, in a manner that contributes
to any research, design, development, strategy, marketing, promotion, or sales,
or that relates to Executive’s employment with the Corporation, directly or
beneficially engage in, manage, join, participate in the management, operation
or control of, or work for (as an employee, consultant or independent
contractor), or permit the use of his name by, or provide financial or other
assistance to, any person or entity that engages in the design, production,
marketing, and retailing of (A) handbags and other bags and related accessories
(“Handbag Competitive Activities”), or (B) accessories such as jewelry, travel
and leisure items, and baby clothes and accessories (“Other Competitive
Activities”), and, in the case of either (A) or ((B), has received in the prior
fiscal year at least twenty-five percent (25%) of its revenues from Handbag
Competitive Activities and more than fifty (50%) of its revenues from the
combination of Handbag and Other Competitive Activities (a “Competitor”),
provided that the foregoing shall not limit Executive from providing services or
assistance to a subsidiary or affiliate of a Competitor, in a situation where
Executive provides no services or assistance whatsoever to the subsidiary or
affiliate that is a Competitor, without the express written approval of the
Chairman of the Board;
(ii)    provide any service or assistance to a Competitor, (A) that is of the
general type of service or assistance provided by Executive to the Corporation,
subject to the proviso in Section 12(a)(i) above (B) that relates to any design,
product,

13

--------------------------------------------------------------------------------




project or piece of work with which Executive was involved during his
employment, (C) that contributes to causing an entity to design, manufacture,
sell and market any product or service that competes with or that is similar to
the handbags and other bags, jewelry, travel and leisure items, and baby clothes
and accessories that are designed, produced, sold or marketed by the
Corporation, or (D) in which there is a reasonable possibility that Executive
may, intentionally or inadvertently, use or rely upon the Corporation’s secret
or confidential information;
(iii)    (A) solicit or accept if offered to Executive, with or without
solicitation, on his own behalf or on behalf of any other person, the services
of any person who is a then-current employee of the Corporation (or was an
employee of the Corporation during the year preceding such solicitation), (B)
solicit any of the Corporation’s then-current employees (or an individual who
was employed by or engaged by the Corporation during the year preceding such
solicitation) to terminate employment or an engagement with the Corporation, not
including any general, non-targeted advertising, or (C) agree to hire any
then-current employee (or an individual who was an employee of the Corporation
during the year preceding such hire) of the Corporation into employment with
Executive or any company, individual or other entity; provided that the
foregoing shall not be violated by a hiring with respect to which Executive had
no personal involvement in any manner or by Executive serving as a reference
upon request; or
(iv)    On behalf of a Competitor, directly or indirectly divert or attempt to
divert from the Corporation any business in which the Corporation has been
actively engaged during Executive’s employment, nor interfere with the
relationships of the Corporation or with their sources of business;
(b)    Confidentiality. Executive recognizes that the Corporation will disclose
secret or confidential information to Executive during the period of Executive’s
employment to enable Executive to perform his duties. Subject to the following
sentence, Executive shall not during his employment (except in connection with
the proper performance of his duties) and thereafter, without the prior written
consent of the Board, disclose to any person or entity, or use for any reason or
purpose, any material or significant secret or confidential information
concerning the business of the Corporation that Executive obtained in the course
of Executive’s employment. This Section shall not be applicable if and to the
extent Executive is required to testify in a legislative, judicial or regulatory
proceeding pursuant to an order of Congress, any state or local legislature, a
judge, or an administrative law judge, or if such secret or confidential
information is required to be disclosed by Executive by any law, regulation or
order of any court or regulatory commission, department or agency; provided,
however, that Executive shall provide the Corporation with prompt notice thereof
so that the Corporation may seek an appropriate protective order and/or waive
compliance with this Section with respect to such requirement. In the absence of
a protective order or the receipt of waiver hereunder, if Executive is
nonetheless, in the opinion of Executive’s counsel, compelled to furnish the
Corporation’s confidential information to any third party or else stand liable
for contempt or suffer other censure or penalty, such party may furnish

14

--------------------------------------------------------------------------------




such information without liability under this Section or otherwise. Executive
further agrees that if Executive’s employment is terminated for any reason,
Executive will not take, but will leave with the Corporation, all records and
papers and all matter of whatever nature that bears secret or confidential
information of the Corporation. For purposes of this Agreement, the term “secret
or confidential information” shall include, but not be limited to, product
assortment, product design, prints, any and all records, notes, memoranda, data,
writings, research, personnel information, customer information, pricing, sales
and marketing information, product information or designs, supplier lists, the
Corporation’s financial information and plans, processes, methods, techniques,
systems, formulas, patents, models, devices, compilations or any other
information of whatever nature in the possession or control of the Corporation,
that has not been published or disclosed to the general public, the fashion
industry or the design industry. For purposes of this Agreement, the term
“secret or confidential information” shall not include Executive’s personal
address book.
(c)    Judicial Modification. If a court of competent jurisdiction declares that
any term or provision of this Section 12 is invalid or unenforceable, the
Corporation and Executive intend that (i) the court making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration, or geographic area of the term or provision, to delete specific words
or phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, (ii)
the Corporation and Executive shall request that the court exercise that power,
and (iii) the Agreement shall be enforceable as so modified after the expiration
of the time within which the judgment or decision may be appealed.
(d)    Nondisparagement. Executive agrees not to make, repeat, authorize, or
permit any person under his control to make, directly or indirectly, any public
statements (whether oral or written), comments, remarks, or publications of any
type or of any nature, to anyone, including but not limited to the news media,
investors, potential investors, industry analysts, competitors, strategic
partners, vendors, employees (past and present), and customers, which would
defame or disparage the business reputation, practices, or conduct of the
Corporation or its Affiliates (including its products, services or its business
decisions), or their employees, directors or officers, or any of them, at any
time now or in the future. The Corporation agrees that its Board of Directors,
Executive Vice Presidents and Chief Executive Officer will not, directly or
indirectly, make, repeat, authorize or permit any person under its, his or her
control to make any public statements (whether oral or written), comments,
remarks, or publications of any type or of any nature to anyone, including but
not limited to the news media, industry analysts, competitors, strategic
partners, vendors, employees (past and present), and customers, which would
defame or disparage the reputation of Executive at any time now or in the
future. Nothing set forth in this Section 12(d) shall be interpreted to prohibit
Executive, the Corporation, the Corporation’s Affiliates, or the directors,
partners, officers and employees of the Corporation and its Affiliates from
making truthful statements (i) in the good faith normal performance of his or
their duties, (ii) when required by law, subpoena or court order and/or from
responding to any inquiry

15

--------------------------------------------------------------------------------




by any regulatory or investigatory organization, (iii) of a normal competitive
nature, or (iv) in direct rebuttal to a disparaging statement made by another.
(e)    Remedies. If Executive violates or threatens to violate any provision of
this Section 12, the Corporation or its successors in interest shall be
entitled, in addition to any other remedies that they may have, including money
damages, to (i) an injunction to be issued by a court of competent jurisdiction
restraining Executive from committing or continuing any violation of this
Section 12 and, in the event of a material violation, (ii) cessation of the
severance payments and benefits provided under Section 10. In the event that
Executive is found to have breached any provision set forth in this Section 12,
the time period provided for in that provision shall be deemed tolled (i.e., it
will not begin to run) for so long as Executive was in violation of that
provision.
(f)    No restrictive covenants in any grant or award under the Equity Plan can
be broader or more limiting than those set forth in this Section 12 and shall be
considered limited accordingly.
13.    Release. Any and all amounts payable and benefits or additional rights
provided pursuant to this Agreement beyond Accrued Amounts shall only be payable
if Executive delivers to the Corporation an original, signed release of claims
of Executive occurring up to the release date, in a form substantially the same
as attached hereto as Exhibit A (the “Release”). The Corporation shall deliver
the Release to Executive within ten (10) calendar days of the date Executive’s
employment terminates and Executive must deliver to the Corporation and not
revoke an executed and enforceable Release no later than thirty (30) calendar
days after the date Executive’s employment terminates (the “Release Deadline”).
Payment of the amounts described in Section 10 shall commence no earlier than
the date on which Executive delivers to the Corporation and does not revoke an
executed and enforceable release as described herein. Payment of any severance
or benefits that are not exempt from Code Section 409A shall be delayed until
the Release Deadline, irrespective of when Executive executes the Release;
provided, however, that where Executive’s termination of employment and the
Release Deadline occur within the same fiscal year, the payment may be made up
to thirty (30) calendar days prior to the Release Deadline, and provided further
that where Executive’s termination of employment and the Release Deadline occur
in two separate fiscal years, payment may not be made before the later of
January 1 of the second year or the date that is thirty (30) calendar days prior
to the Release Deadline. As part of the Release, Executive shall affirm that
Executive (a) has advised the Corporation, in writing, of any facts that
Executive is aware of that constitute or might constitute a violation of any
ethical, legal or contractual standards or obligations of the Corporation or any
Affiliate, and (b) is not aware of any existing or threatened claims, charges,
or lawsuits that Executive has not disclosed to the Corporation.
14.    Indemnification. The Corporation shall maintain a directors’ and
officers’ liability insurance policy covering Executive on the same basis as in
effect for other senior executive employees, and shall provide indemnity to
Executive by a separate, written indemnification agreement.
15.    Notices. Any and all notices, requests, demands, and other communications
provided for herein shall be sufficient if in writing and shall be deemed to
have been duly given if delivered

16

--------------------------------------------------------------------------------




by hand or if sent by registered or certified mail, return receipt requested.
Notice shall be deemed to have been given when notice is received by the party
on whom the notice was served. Notice to the Corporation shall be addressed to
the Corporation at its principal office, with attention to the General Counsel,
and notice to Executive shall be addressed to Executive at Executive’s last
address as shown on the records of the Corporation.
16.    Governing Law. This Agreement shall be governed by, construed and
enforced in accordance with the substantive laws of the State of Indiana,
without regard to its internal conflicts of law provisions.
17.    Severability. In the event that any provision of this Agreement shall be
determined to be invalid, illegal or otherwise unenforceable or contrary to law
or public policy, the enforceability of the other provisions in this Agreement
shall not be affected thereby.
18.    Assignment; Successors. Executive recognizes that this is an agreement
for personal services and that Executive may not assign this Agreement. The
Agreement shall inure to the benefit of and be binding upon the Corporation’s
successors and assigns.
19.    Entire Agreement/Amendment. This Agreement and the Confidentiality,
Non-Competition and Confirmatory Assignment Agreement referred to in Section 12
constitute the entire agreement between the Parties with respect to the subject
matter hereof and supersedes any and all other agreements, either oral or in
writing, among the Parties hereto with respect to the subject matter hereof.
This Agreement may not be amended except by written agreement signed by both
Parties.
20.    Execution in Counterparts. This Agreement may be executed in one or more
counterparts, and by the different Parties in separate counterparts, each of
which shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement (and all signatures need not appear on any
one counterpart), and this Agreement shall become effective when one or more
counterparts has been signed by each of the Parties hereto and delivered to each
of the other Parties hereto.
21.    Waiver. The failure of either of the Parties to at any time enforce any
of the provisions of this Agreement shall not be deemed or construed to be a
waiver of any such provision, nor to in any way affect the validity of this
Agreement or any provision hereof or the right of either of the Parties to
enforce each and every provision of this Agreement. No waiver of any breach of
any of the provisions of this Agreement shall be effective unless set forth in a
written instrument executed by the party against whom or which enforcement of
such waiver is sought, and no waiver of any such breach shall be construed or
deemed to be a waiver of any other or subsequent breach.
22.    Capacity. Executive and the Corporation hereby represent and warrant to
the other that: (i) Executive or the Corporation has full power, authority and
capacity to execute and deliver this Agreement, and to perform Executive’s or
the Corporation’s obligations hereunder; (ii) such execution, delivery and
performance will not (and with the giving of notice or lapse of time or both
would not) result in the breach of any agreements or other obligations to which
Executive or the Corporation is a party or Executive or the Corporation is
otherwise bound; and (iii) this Agreement is Executive’s or the Corporation’s
valid and binding obligation in accordance with its terms.

17

--------------------------------------------------------------------------------




23.    Arbitration. Any controversy or claim arising out of or relating to this
Agreement or the breach thereof or otherwise arising out of Executive’s
employment or the termination of that employment (including, without limitation,
any claims of unlawful employment discrimination whether based on age or
otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration in any forum and form agreed upon by the parties or, in the absence
of such an agreement, under the auspices of the American Arbitration Association
(“AAA”) in Fort Wayne, Indiana, in accordance with the Employment Dispute
Resolution Rules of the AAA, including, but not limited to, the rules and
procedures applicable to the selection of arbitrators. In the event that any
person or entity other than Executive or the Corporation may be a party with
regard to any such controversy or claim, such controversy or claim shall be
submitted to arbitration subject to such other person or entity’s agreement.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. This Section 23 shall be specifically enforceable.
Notwithstanding the foregoing, this Section 23 shall not preclude either party
from pursuing a court action for the sole purpose of obtaining a temporary
restraining order or a preliminary injunction in circumstances in which such
relief is appropriate; provided that any other relief shall be pursued through
an arbitration proceeding pursuant to this Section 23. Punitive and
consequential damages shall not be permitted as an award and each party shall
bear the fees and expenses of its own counsel and expert witnesses; provided
that the arbitrator(s), in its sole discretion, may award attorneys’ fees,
expenses, and costs to Executive if he prevails in the arbitration.
24.    Consent to Jurisdiction. To the extent that any court action is permitted
consistent with or to enforce this Agreement, the parties hereby consent to the
jurisdiction of the court of the State of Indiana, including the federal Courts
located therein. Accordingly, with respect to any such court action, Executive
(a) submits to the personal jurisdiction of such courts; (b) consents to service
of process; and (c) waives any other requirement (whether imposed by statute,
rule of court, or otherwise) with respect to personal jurisdiction or service of
process.
25.    Survival. All Sections of this Agreement survive beyond the Term, except
those in Section 1 through 6, and as otherwise specifically stated.
26.    Code Section 409A. This Agreement is intended to comply with Code Section
409A and the interpretative guidance thereunder, including the exceptions for
short-term deferrals, separation pay arrangements, reimbursements, and in-kind
distributions, and shall be administered accordingly. This Agreement shall be
construed and interpreted with such intent. Each payment under Section 11 of
this Agreement or any Corporation benefit plan is intended to be treated as one
of a series of separate payments for purposes of Code Section 409A and Treasury
Regulation §1.409A-2(b)(2)(iii). Any payment under Section 10 that is subject to
Code Section 409A and not exempt under the short-term deferral rule, will not be
made before the date that is six (6) months after the date of termination or, if
earlier, the date of Executive’s death (the “Six-Month Delay Rule”) if Executive
is a Specified Employee (as defined below) as of his termination of employment.
Payments to which Executive otherwise would be entitled during the first six (6)
months following his termination of employment (the “Six-Month Delay”) will be
accumulated and paid on the first day of the seventh month following his
termination of employment. Notwithstanding the Six-Month Delay Rule, to the
maximum extent permitted under Code Section 409A and Treasury Regulation
§1.409A-1(b)(9)(iii) (or any similar or successor provisions), during the
Six-Month Delay and as soon as practicable after satisfaction of Section 13 of
this Agreement, the Corporation will pay

18

--------------------------------------------------------------------------------




Executive an amount equal to the lesser of (A) the total severance scheduled to
be provided under Section 10 above, or (B) two times the lesser of (1) the
maximum amount that may be taken into account under a qualified plan pursuant to
Code Section 401(a)(17) for the year in which Executive’s termination of
employment occurs, and (2) the sum of Executive’s annualized compensation based
upon the annual rate of pay for services provided to the Corporation for the
taxable year of Executive preceding the taxable year of Executive in which his
termination of employment occurs; provided that amounts paid under this sentence
will count toward, and will not be in addition to, the total payment amount
required to be made to Executive by the Corporation under Section 10 above. For
purposes of this Agreement, the term “Specified Employee” has the meaning given
to that term in Code Section 409A and Treasury Regulation §1.409A-1(i) (or other
similar or successor provisions). The Corporation’s “specified employee
identification date” (as described in Treasury Regulation §1.409A-1(i)(3) or any
similar or successor provisions) will be December 31 of each year, and the
Corporation’s “specified employee effective date” (as described in Treasury
Regulation §1.409A-1(i)(4) or any similar or successor provisions) will be April
1 of each succeeding year.
IN WITNESS WHEREOF, this Employment Agreement has been duly executed:
VERA BRADLEY, INC.                EXECUTIVE
By:     /s/ Robert J. Hall                 /s/ Robert Wallstrom        
Its: Chairman of the Board of Directors             Robert Wallstrom





19

--------------------------------------------------------------------------------




EXHIBIT A
RELEASE AND WAIVER AGREEMENT
This Release and Waiver Agreement (“Agreement”) is entered into this ___ day of
________________, 20__ by and between Vera Bradley, Inc., an Indiana corporation
(the “Corporation”) and Robert Wallstrom (hereinafter “Executive”).
WHEREAS, Executive’s employment with the Corporation is terminated effective
__________________, 20__ (“Termination Date”) and the Corporation and Executive
have voluntarily agreed to the terms of this Agreement in exchange for severance
benefits under the Employment Agreement between the parties effective November
11, 2013, as it may be amended (“Employment Agreement”), to which Executive
otherwise would not be entitled;
WHEREAS, accordingly the Corporation has determined that Executive will receive
severance pay if Executive executes and complies with the terms of this
Agreement; and
WHEREAS, Executive acknowledges that the consideration received by Executive
under the terms of this Agreement and the Employment Agreement for the release
and waiver contained herein is in addition to any consideration the Corporation
is otherwise required to provide Executive.
NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth below, the parties hereby acknowledge and agree as follows:
1.    Severance. In consideration for Executive’s agreements contained herein
and Executive’s compliance with Executive’s continuing obligations under the
Employment Agreement, including his obligations under Section 12, the
Corporation will pay Executive the applicable severance provided in Section 10
[Note—actual agreement to specify the applicable subsections of Section 10] of
the Employment Agreement. Except as specifically provided in this Agreement, the
Employment Agreement and any applicable plans, programs or arrangements of the
Corporation including, without limitation, the Corporation’s Certificate of
Incorporation or By-laws, as either may be amended from time to time, the Vera
Bradley, Inc. 2010 Equity and Incentive Plan, as amended or any successor
thereto (the “Equity Plan”) and any agreements thereunder, and the
indemnification agreement dated effective as of November 11, 2013 between the
Corporation and Executive (the “Indemnification Agreement”), Executive shall not
be entitled to any other payment, benefits or other consideration from the
Corporation.
2.    Waiver and Release. In consideration for the payments and benefits to be
provided to Executive as set forth herein and the Employment Agreement,
Executive, himself and for any person or entity that may claim by him or through
him, including Executive’s heirs, executors, administrators, successors and
assigns, hereby knowingly, irrevocably, unconditionally and voluntarily waives,
releases and forever discharges the Corporation, its Affiliates, and each of its
individual or collective past, present and future parent, subsidiaries,
divisions and affiliates, its and their joint ventures and its and their
respective directors, officers, associates, employees, representatives,
partners, consultants insurers, attorneys, administrators, accountants,
executors, heirs, successors, and agents, and each of its and their respective
predecessors, successors and assigns and all persons acting by, through or in
concert with any of them (hereinafter collectively




--------------------------------------------------------------------------------




referred to as “Releasees”), from any and all claims, causes of action or
liabilities relating to Executive’s employment with the Corporation or the
termination thereof, known or unknown, suspected or unsuspected, arising from
any omissions, acts or facts that have occurred up until and including the date
Executive executes this Agreement which have been or could be asserted against
the Releasees, including but not limited to:
(a)    causes of action or liabilities relating to Executive’s employment with
the Corporation or the termination thereof arising under Title VII of the Civil
Rights Act, the Age Discrimination in Employment Act (the “ADEA”), the Employee
Retirement Income Security Act, the Worker Adjustment and Retraining
Notification Act, the American with Disabilities Act, the Equal Pay Act, the
Family and Medical Leave Act, and the Delaware General Corporations Act as such
Acts have been amended, and/or any other foreign, federal, state, municipal, or
local employment discrimination statutes (including, but not limited to, claims
based on age, sex, attainment of benefit plan rights, race, religion, national
origin, marital status, sexual orientation, ancestry, harassment, parental
status, handicap, disability, retaliation, and veteran status); and/or
(b)    causes of action or liabilities related to Executive’s employment with
the Corporation or the termination thereof arising under any other federal,
state, municipal, or local statute, law, ordinance or regulation; and/or
(c)    causes of action or liabilities relating to rights to or claims for
pension, profit-sharing, wages, bonuses or other compensation or benefits;
and/or
(d)    any other cause of action relating to Executive’s employment with the
Corporation or the termination thereof including, but not limited to, actions
seeking severance pay, except as provided herein, actions based upon breach of
contract, wrongful termination, defamation, intentional infliction of emotional
distress, tort, personal injury, invasion of privacy, defamation,
discrimination, retaliation, promissory estoppel, fraud, violation of public
policy, negligence and/or any other common law, or other cause of action
whatsoever arising out of or relating to employment with and/or separation from
employment with the Corporation and/or any of the other Releasees.
Nothing herein shall limit or impede Executive’s right to file or pursue an
administrative charge with, or participate in, any investigation before the
Equal Employment Opportunity Commission, or any other local, state or federal
agency, and/or any causes of action which by law Executive may not legally
waive. Executive agrees, however, that if Executive or anyone acting on
Executive’s behalf, brings any action concerning or related to any cause of
action or liability released in this Agreement, Executive waives any right to,
and will not accept, any payments, monies, damages, or other relief, awarded in
connection therewith.
Nothing herein shall constitute a waiver or release of any of Executive’s rights
under this Agreement, any other applicable plans, programs or arrangements of
the Corporation including, without limitation, the Corporation’s Certificate of
Incorporation or By-laws, as

21

--------------------------------------------------------------------------------




either may be amended from time to time, the Equity Plan and any agreements
thereunder, or under the Indemnification Agreement.
Executive expressly waives the benefits of any statute or rule of law that, if
applied to this Agreement, would otherwise exclude from its binding effect any
claims against the Corporation not now known by Executive to exist.
3.    Cause of Action. As used in this Agreement, the phrase “cause of action”
includes all claims, covenants, warranties, promises, agreements, undertakings,
actions, suits, counterclaims, causes of action, complaints, charges,
obligations, duties, demands, debts, accounts, judgments, costs, expenses,
losses, damages and liabilities, of whatsoever kind or nature, in law, equity or
otherwise.
4.    No Assignment of Causes of Action. Executive represents and warrants that
he has not filed or caused to be filed against the Releasees any claims, actions
or lawsuits. Executive further represents and warrants that he has not sold,
assigned, transferred, conveyed or otherwise disposed of to any third party, by
operation of law or otherwise, any claim of any nature whatsoever relating to
any matter covered by this Agreement.
5.    Representations of the Corporation. The Corporation represents that it is
not presently aware of any cause of action that it or any of the other Releasees
have against Executive as of the date hereof. The Corporation acknowledges that
the release granted by Executive in Section 2 above will be null and void in the
event the Corporation subsequently seeks to treat Executive’s termination of
employment as “for Cause” under the last sentence of Section 6(b) of the
Employment Agreement.
6.    Representations of Executive. Executive represents that Executive has been
given an adequate opportunity to advise the Corporation’s human resources,
legal, or other relevant management division, and has so advised such division
in writing, of any facts that Executive is aware of that constitute or might
constitute a violation of any ethical, legal or contractual standards or
obligations of the Corporation or any Affiliate. Executive further represents
that Executive is not aware of any existing or threatened claims, charges, or
lawsuits that he/she has not disclosed to the Corporation.
7.    Notice to Seek Counsel, Consideration Period, Revocation Period. Executive
acknowledges that Executive has been advised in writing hereby to consult with
an attorney before signing this document and that Executive has had at least
twenty-one (21) calendar days after receipt of this document to consider whether
to accept or reject this Agreement. Executive understands that Executive may
sign this Agreement prior to the end of such twenty-one (21) calendar day
period, but is not required to do so. Under ADEA, Executive has seven (7)
calendar days after Executive signs this Agreement to revoke it. Such revocation
must be in writing and delivered either by hand or mailed and postmarked within
the seven (7) calendar day period. If sent by mail, it is requested that it be
sent by certified mail, return receipt requested to the Corporation’s General
Counsel Office at 5620 Industrial Road, Fort Wayne, Indiana 46825. If Executive
revokes this Agreement as provided herein, it shall be null and void and
Executive shall not be entitled to receive the payments as described in the
first sentence of Section 1 herein. If Executive does not revoke this Agreement

22

--------------------------------------------------------------------------------




within seven (7) calendar days of signing it, this Agreement shall become
enforceable and effective on the seventh (7th) day after Executive signs this
Agreement (“Effective Date”).
8.    Governing Law; Disputes. Except as provided in Section 23 of the
Employment Agreement, or as provided below, jurisdiction and venue over disputes
with regard to this Agreement shall be exclusively in the courts of the State of
Indiana or the United States District Court for the Northern District of
Indiana. This Agreement shall be construed and interpreted in accordance with
and governed by the laws of the State of Indiana, without regard to the choice
of laws provisions of such laws. The parties agree that any action brought by a
party to enforce or interpret this Agreement shall be brought in a State or
Federal Court sitting in Indiana; except that an action by the Corporation to
enforce its rights under Section 12 of the Employment Agreement may also be
brought in Executive’s state of residency or any other forum in which Executive
is subject to personal jurisdiction. In addition, Executive and the Corporation
specifically consent to personal jurisdiction in the State of Indiana for
purposes of this Agreement.
9.    Amendment; Waiver. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by Executive and the Corporation. This Agreement shall be
enforced in accordance with its terms and shall not be construed against either
party.
10.    Severability. The parties agree that if any provision, section,
subsection or other portion of this Agreement shall be determined by any court
of competent jurisdiction to be invalid, illegal or unenforceable in whole or in
part and such determination shall become final, such provision or portion shall
be deemed to be severed or limited, but only to the extent required to render
the remaining provisions and portion of this Agreement enforceable. This
Agreement as thus amended will remain in full force and effect and will be
binding on the parties and will be enforced so as to give effect to the
intention of the parties insofar as that is possible. In addition, the parties
hereby expressly empower a court of competent jurisdiction to modify any term or
provision of this Agreement to the extent necessary to comply with existing law
and to enforce this Agreement as modified.
11.    Enforcement. This Agreement may be pleaded as a full and complete defense
and may be used as the basis for an injunction against any action at law or
proceeding at equity, or any private or public judicial or non-judicial
proceeding instituted, prosecuted, maintained or continued in breach hereof.
12.    No Enlargement of Employee Rights. Executive acknowledges that, except as
expressly provided in this Agreement, any employment or contractual relationship
between him and the Corporation is terminated, and that he has no future
employment or contractual relationship with the Corporation other than the
contractual relationship created by this Agreement, the Employment Agreement,
any other applicable plans, programs or arrangements of the Corporation
including, without limitation, the Corporation’s Certificate of Incorporation or
By-laws, as either may be amended from time to time, the Equity Plan and any
agreements thereunder, and the Indemnification Agreement. The Corporation has no
obligation, contractual or otherwise, to employ or reemploy, hire or rehire, or
recall or reinstate Executive in the future with the Corporation.

23

--------------------------------------------------------------------------------




13.    No Representations. Executive represents that he has carefully read and
understands the scope and effect of the provisions of this Agreement. Executive
has not relied upon any representations or statements made by the Corporation
that are not specifically set forth in this Agreement.
14.    Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed to be an original but both of which together will
constitute one and the same instrument.
15.    Withholding. The Corporation shall withhold from any payments otherwise
due or payable hereunder any amounts required to be withheld in order to comply
with any federal, state, local or other income or other tax laws requiring
withholding with respect to compensation and benefits provided to Executive
pursuant to this Agreement.
16.    Successors and Assigns. This Agreement binds and inures to the benefit of
Executive’s heirs, administrators, representatives, executors, successors and
assigns, and the Corporation’s successors and assigns.
17.    Entire Agreement – Termination of Prior Agreements. This Agreement
contains the entire agreement between the parties hereto with respect to the
subject matter hereof and supersedes any previous oral and written agreements or
representations relating to the subject matters herein, except for the
Employment Agreement, any other applicable plans, programs or arrangements of
the Corporation including, without limitation, the Corporation’s Certificate of
Incorporation or By-laws, as either may be amended from time to time, the Equity
Plan and any agreements thereunder, and the Indemnification Agreement.
The undersigned hereby acknowledge and agree that Executive has carefully read
and fully understands all the provisions of this Agreement, has had an
opportunity to seek counsel regarding it and have voluntarily entered into this
Agreement by signing below as of the date(s) set forth above.
IN WITNESS WHEREOF, the parties have executed this Agreement on the date
indicated above.
VERA BRADLEY, INC.


By:                                                         
Its: Chairman of the Board of Directors
EXECUTIVE


                                                                  
Robert Wallstrom

CHI:2778773.11
CHI:2778773.15



24